EXHIBIT 10.8













FIRST AMENDMENT

TO

THE PHOENIX COMPANIES, INC.

NON-QUALIFIED DEFERRED COMPENSATION PLAN




As Amended and Restated Effective January 1, 2009




The Phoenix Companies, Inc. Non-Qualified Deferred Compensation Plan, as amended
and restated effective January 1, 2009 (the “Plan”), is further amended as
follows effective as of May 21, 2009:

1.

Section 3.01 of the Plan is amended by adding the following sentence at the end
of the paragraph:

“Effective May 21, 2009, eligibility in this Plan shall be frozen and no new
participants will be allowed in the Plan as of that date.”

2.

Section 5.01 of the Plan is amended by adding the following sentence at the end
of the introductory paragraph that precedes Section 5.01(a):

“Effective May 21, 2009, the opportunity to defer under this Plan shall cease
and no new deferral elections and deferrals will be accepted.”

3.

The Plan shall be merged into The Phoenix Companies, Inc. Excess Investment Plan
in its inactive/frozen state, effective September 1, 2009.  As a result of such
merger, it will not be re-activated.



